Beck, J.
1. In passing upon an application for mandamus to compel a judge to certify a bill of exceptions which is presented in proper form, this court will not look into the merits of any assignment of error therein, made; but mandamus will not lie to compel the trial judge to sign and certify a bill which is so defective in form as to necessitate a dismissal of the writ of error in case it should be certified and brought to this court.
2. It appearing that persons who are essential parties to a bill of exceptions sued out in this case are neither named nor designated as such in the bill presented, and that the only attenjpt to do so is by using with reference to them the words “et al,” and “tenants,” following .the name of one who is a proper defendant in error, such bill of exceptions is fatally defective for want of necessary parties, Farr v. Farr, 113 Ga. 577; Orr v. Webb, 112 Ga. 806.

Mandamus nisi denied.


All ihe Justices concur.